DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment Under 37 C.F.R. § 1.111
The ‘Amendment Under 37 C.F.R. § 1.111’, filed 14 July 2021, has been ENTERED and the allegations/arguments presented have been fully considered.

Status of Claims
	Claims 1, 2, 4, 5, 11, 12, 16, 17, and 32-40 are canceled.
	Claims 3, 6-9, 14, 19, 20, 23, and 25-28 are amended.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Specification, Specification Refers to Figures Not Present’ found in the ‘Non-Final Office Action’, mailed 14 April 2021, the ‘Amendment Under 37 C.F.R. § 1.111
The ‘Amendment Under 37 C.F.R. § 1.111’ (p7-8), filed 14 July 2021, asserts that the ‘Declaration under 37 C.F.R. § 1.132 by Amy L. Greene’ was effective to remove the previous rejections, where Dr. Greene’s Declaration made clear, neither CECH nor MIYAWAKI teaches all the elements of the presently claimed method in which large genetic payloads (including large sequences encoding the TERT, SIRT1 and/or NFE2L2 genes) were inserted into and expressed from synthetic chromosomes in mammalian cells, to increase replicative lifespan, differentiation capacity and/or plasticity of mammalian cells relative to a control. It is acknowledged that the ‘Declaration under 37 C.F.R. 1.132 by Amy L. Greene’ is considered to be sufficient to overcome the previous rejections of CECH and MIYAWAKI. 
The most relevantly identified references are U.S. Patent Application Publication No. 2012/0064578 (“PERKINS”), U.S. Patent Application Publication No. 2006/0185025 (“OSHIMURA”), Gamble et al. (Baculoviral expression of telomerase in primary human fibroblasts to rejuvenate cells for tissue engineering. 2012. Journal of Tissue Engineering and Regenerative Medicine. Vol. 6, pages 414-420; “GAMBLE”), RP11-117B23 and FISH probe from Empire Genomic (“RP11-117B23”), U.S. Patent Application Publication No. 2005/0164969 (“BLANDER”), RP11-22C9 and FISH probe from Empire Genomic (“RP11-22C9”), U.S. Patent No. US 8,865,124 (“MIYAWAKI”), and clone RP11-844A8 and FISH probe from Empire Genomic (“RP11-844A8”). PERKINS discloses artificial chromosomes that have been engineered to contain available sites for site-specific, recombination-directed integration of DNA of interest. OSHIMURA discloses methods for the introduction of DNA into mammalian cells hTERT clone. BLANDER discloses methods of extending life span/inhibiting senescence. RP11-22C9 describes an SIRT1 clone. MIYAWAKI discloses human artificial chromosomes that comprising Nrf2 (i.e., NFE2L2). RP11-844A8 describes an NFE2L2 clone. The ‘Amendment Under 37 C.F.R. § 1.111’, filed 14 July 2021, amends the claims 19 and 20 into independent form to include all of the limitations of claims 1 and 2. Further, it is persuasively argued on pages 7-10 of the ‘Amendment Under 37 C.F.R. § 1.111
In view of the amendments to the claims in the ‘Amendment Under 37 C.F.R. § 1.111’, filed 14 July 2021, along with the accompanying allegations/arguments, all grounds of rejection in the ‘Non-Final Office Action’, mailed 14 April 2021, have been overcome. No other grounds for rejection are present. 
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 3, 6-10, 13-15, 18-31, 41, and 42 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464. The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636